Citation Nr: 0733845	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-31 695A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for pes planus of 
the left foot, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for pes planus of 
the right foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1981 to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at an August 2007 hearing before the 
undersigned at the RO.  At the hearing she appeared to raise 
a claim for service connection for a lung disorder.  This 
issue is referred to the 

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At her August 2007 hearing, the veteran testified that her 
pes planus had worsened over the past year.  As to the issue 
of an increased evaluation for hypertension, she testified 
that there had been a change in the prescription medication 
that she was taking because older medications were not 
working.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that her 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has not been afforded a VA examination with 
regard to the claim of entitlement to service connection for 
schizophrenia.  Her service medical records show that in 
October 1987, she was enrolled in counseling for improper use 
of alcohol.  She was referred to social services in January 
1988 due to an inability to sleep for the past two weeks.  
She was noted to have experienced recent crying spells, 
sleeplessness, and weight loss.  She was seen at social 
services later that month.  

The veteran testified that the psychiatric symptoms that she 
began experiencing in service had been present ever since.  
Treatment records obtained in conjunction with the veteran's 
claim reveal current findings of schizophrenia.  

At her August 2007 hearing, the veteran testified that she 
had received VA treatment for all three disorders within the 
past month.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
veteran's treatment for foot 
disabilities, hypertension, or 
psychiatric disorder from the Pittsburgh 
VAMC from June 2007 to the present.

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current psychiatric disorder, 
including schizophrenia.  All necessary 
tests and studies should be performed.  
The claims folder must be made available 
to the examiner for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current psychiatric disorder, 
including schizophrenia, is related to 
the veteran's period of service.  The 
examiner should provide a rationale for 
this opinion.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
bilateral pes planus.  The claims folder 
must be made available to the examiner 
for review.

The examiner should note the absence or 
presence of the following: marked 
deformity; pain on manipulation and use 
accentuated; indication of swelling on 
use; characteristic callosities; marked 
pronation; extreme tenderness of plantar 
surface of the feet; marked inward 
displacement and severe spasm of the 
tendo Achilles on manipulation; and 
whether symptoms are improved by 
orthopedic shoes or appliances.

These findings are needed to rate the 
veteran's disabilities in accordance with 
the criteria contained in the rating 
schedule.

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
hypertension.  All necessary tests and 
studies, including serial blood pressure 
readings, should be performed.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to indicate whether the veteran 
requires continuous medication for her 
hypertension.  

5.  If any claim is not fully granted, 
issue a supplemental statement of the 
case with consideration of all evidence 
received since the last statement of the 
case or supplemental statement of the 
case.  Then return the case to the Board, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

